J-S61044-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                 Appellee                  :
                                           :
                    v.                     :
                                           :
AMY AMANDA ROCK,                           :
                                           :
                 Appellant                 :    No. 669 MDA 2015

      Appeal from the Judgment of Sentence Entered February 18, 2015
              in the Court of Common Pleas of Franklin County,
            Criminal Division, at No(s): CP-28-CR-0001043-2014

BEFORE:     PANELLA, WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:            FILED DECEMBER 02, 2015

      Amy Amanda Rock (Appellant) appeals from her aggregate judgment

of sentence of six days to 23½ months of incarceration, followed by seven

years of probation, entered after she was found guilty of 13 counts of issuing

bad checks. Appellant’s counsel has filed a petition to withdraw and a brief

pursuant   to   Anders      v.   California,   386 U.S. 738   (1967),    and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).                We affirm the

judgment of sentence and grant the petition to withdraw.

      After her boyfriend “got in trouble” and “went upstate,” Appellant was

“kicked [] out” of her boyfriend’s home by his mother. N.T., 1/22/2015, at

5.   Having nowhere else to go, Appellant moved in with her friend Nicole

Wagaman, Nicole’s daughter, and Nicole’s girlfriend Dawn Breon.             After

living for a while in the trailer owned by Ms. Breon without contributing


*Retired Senior Judge assigned to the Superior Court.
J-S61044-15


financially to the household expenses, Appellant agreed that she would begin

paying her share, including “all the back rent and stuff.”         Id. at 18.

Between August 22 and August 29, 2013, Appellant, who had a negative

balance in her account, wrote 13 checks to Ms. Breon totaling over $4,000.

Ms. Breon deposited or cashed each of the checks at her bank, as Appellant

indicated that there was no nearby branch of Appellant’s bank.       Once the

insufficiency was discovered, Appellant disappeared and blocked Ms. Breon’s

attempts to contact her.     Ms. Breon ultimately was required to repay the

amount of the checks to her bank. Because she is disabled and on a fixed

income, Ms. Breon suffered significant hardship as a result, including the

loss of electricity for many months.

        Following a jury trial, Appellant was found guilty as to each of the 13

checks. On February 18, 2015, Appellant was given five sentences of one

day to four months of incarceration for counts one through five, 1 day to

three and one half months of incarceration for count six, and seven

sentences of 12 months of probation for counts seven through 13, with all

sentences to run consecutively.1 Appellant timely filed a motion to modify

sentence which the trial court granted in part: the trial court provided that

Appellant may be considered for early release from supervision after five

years if she complied with all terms of parole and probation and paid fines,



1
    Appellant was granted parole effective February 26, 2015.


                                       -2-
J-S61044-15


costs, and restitution in full.   On April 15, 2015, Appellant timely filed a

notice of appeal.

      In this Court, Appellant’s counsel filed both an Anders brief and a

petition to withdraw as counsel. Accordingly, the following principles guide

our review of this matter.

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof….

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any
      additional points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions
      (e.g., directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
      petition and brief satisfy Anders, we will then undertake our
      own review of the appeal to determine if it is wholly frivolous. If
      the appeal is frivolous, we will grant the withdrawal petition and
      affirm the judgment of sentence. However, if there are non-
      frivolous issues, we will deny the petition and remand for the
      filing of an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted). Our Supreme Court has clarified portions of the Anders

procedure:




                                      -3-
J-S61044-15


        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s
        reasons for concluding that the appeal is frivolous. Counsel
        should articulate the relevant facts of record, controlling case
        law, and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.

        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the

technical requirements set forth above.2        Therefore, we now have the

responsibility “‘to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa. Super.

2015) (quoting Santiago, 978 A.2d at 354 n. 5).

        Counsel presented this Court with two issues of arguable merit

concerning (1) the sufficiency of the evidence to sustain Appellant’s

convictions and (2) the length of Appellant’s sentence. Anders Brief at 22.

We begin with the law applicable to the first issue.

              As a general matter, our standard of review of sufficiency
        claims requires that we evaluate the record in the light most
        favorable to the verdict winner giving the prosecution the benefit
        of all reasonable inferences to be drawn from the evidence.

2
    Appellant has not responded to counsel’s petition to withdraw.



                                      -4-
J-S61044-15


     Evidence will be deemed sufficient to support the verdict when it
     establishes each material element of the crime charged and the
     commission thereof by the accused, beyond a reasonable doubt.
     Nevertheless, the Commonwealth need not establish guilt to a
     mathematical certainty. Any doubt about the defendant’s guilt is
     to be resolved by the fact finder unless the evidence is so weak
     and inconclusive that, as a matter of law, no probability of fact
     can be drawn from the combined circumstances.

           The Commonwealth may sustain its burden by means of
     wholly circumstantial evidence. Accordingly, [t]he fact that the
     evidence establishing a defendant's participation in a crime is
     circumstantial does not preclude a conviction where the evidence
     coupled with the reasonable inferences drawn therefrom
     overcomes the presumption of innocence. Significantly, we may
     not substitute our judgment for that of the fact finder; thus, so
     long as the evidence adduced, accepted in the light most
     favorable to the Commonwealth, demonstrates the respective
     elements of a defendant’s crimes beyond a reasonable doubt,
     the appellant’s convictions will be upheld.

Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa. Super. 2013)

(internal citations and quotation marks omitted)

     Under the relevant portion of the bad checks statute, “A person

commits an offense if he issues or passes a check or similar sight order for

the payment of money, knowing that it will not be honored by the drawee.”

18 Pa.C.S. § 4105(a)(1).     “It is well established that, under 18 Pa.C.S

§ 4105, … the legislature intended to denominate the passing of a check for

which there are insufficient funds, where the insufficiency is within the

knowledge of the issuer, as a crime regardless of whether the issuer

possessed a specific intent to defraud.” Commonwealth v. Kyslinger, 484
A.2d 389, 390 (Pa. 1984).



                                    -5-
J-S61044-15


        The statute includes the following presumption regarding the requisite

knowledge:

        An issuer is presumed to know that the check or order (other
        than a post-dated check or order) would not be paid, if:

                                     ***

             (ii) payment was refused by the drawee for lack of funds,
             upon presentation within 30 days after issue, and the
             issuer failed to make good within ten days after receiving
             notice of that refusal.

        Notice of refusal may be given to the issuer orally or in writing
        by any person. …

18 Pa.C.S. § 4105(b)(1)(ii).

        Here, Ms. Breon testified that, between August 22 and August 29,

2013, Appellant wrote the 13 checks for the payment of money to Ms.

Breon.     N.T., 1/22/2015, at 9-13.     The Commonwealth introduced into

evidence copies of the checks, which all have Appellant’s name printed on

them.     The representative of Appellant’s bank testified that Appellant’s

account had a negative balance from the time the first check was written

until after the last was written.    Id. at 32-33.   The jury also heard Ms.

Breon’s testimony that, when she confronted Appellant about the checks

having bounced, Appellant acknowledged that she did not have the money in

her account.     Id. at 19.   Thereafter, rather than making good, Appellant

disappeared and avoided Ms. Breon’s attempts to contact her. Id. at 19-20.




                                      -6-
J-S61044-15


      When this evidence is viewed in the light most favorable to the

Commonwealth, it is sufficient to allow the jury to conclude beyond a

reasonable doubt that, on 13 separate occasions, Appellant wrote a check to

Ms. Breon for money knowing that she did not have sufficient funds to cover

it. Accordingly, we agree with counsel that a challenge to the sufficiency of

the evidence is meritless.3

      Counsel also presents an issue concerning the length of Appellant’s

sentence. The applicable standard of review is as follows.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

                                    ***

            When imposing sentence, a court is required to consider
      the particular circumstances of the offense and the character of
      the defendant. In considering these factors, the court should
      refer to the defendant’s prior criminal record, age, personal
      characteristics and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

3
  Appellant’s chief complaint with the verdict is that Ms. Breon’s testimony
was false, and that the scheme was of Ms. Breon’s creation to get money
when neither of them had it. N.T., 2/18/2015, at 7-8. That credibility
determination was for the jury and will not be overturned by this Court.
Franklin, 69 A.3d at 722-23.


                                    -7-
J-S61044-15


      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the
      following four factors:

              (1) whether appellant has filed a timely notice of
              appeal, see Pa.R.A.P. 902 and 903; (2) whether the
              issue was properly preserved at sentencing or in a
              motion to reconsider and modify sentence, see
              Pa.R.Crim.P. 720; (3) whether appellant’s brief has a
              fatal defect, Pa.R.A.P. 2119(f); and (4) whether
              there is a substantial question that the sentence
              appealed from is not appropriate under the
              Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(some citations omitted).

      Here, Appellant timely filed a notice of appeal after preserving the

issue by filing a motion to modify sentence.      We do not have a 2119(f)

statement before us,4 but note that “[w]here counsel files an Anders brief,

this Court has reviewed the matter even absent a separate Pa.R.A.P. 2119(f)

statement.     Hence, we do not consider counsel’s failure to submit a Rule

2119(f) statement as precluding review of whether Appellant's issue is

frivolous.”   Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super.

2015) (citations omitted).



4
  Counsel’s brief notes the requirements of Rule 2119(f), but opines as to
the lack of any substantial question rather than advocates that one exists.
Anders Brief at 27-28.



                                      -8-
J-S61044-15


      In her motion to modify sentence, Appellant argued that, given the

minor nature of the offenses and her lack of a prior record, the aggregate

term of supervision created by the imposition of consecutive sentences was

unduly harsh. Motion to Modify Sentence, 3/2/2015, at unnumbered page 2.

      “Pennsylvania law affords the sentencing court discretion to impose its

sentence concurrently or consecutively to other sentences being imposed at

the same time or to sentences already imposed.            Any challenge to the

exercise of this discretion ordinarily does not raise a substantial question.”

Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011) (internal

quotation omitted) (quoting Commonwealth v. Pass, 914 A.2d 442, 446–

47 (Pa. Super. 2006)). “[T]he key to resolving the preliminary substantial

question inquiry is whether the decision to sentence consecutively raises the

aggregate sentence to, what appears upon its face to be, an excessive level

in light of the criminal conduct at issue in the case.”    Commonwealth v.

Mastromarino, 2 A.3d 581, 587 (Pa. Super. 2010).

      The trial court offered the following discussion of the criminal conduct

at issue, after hearing Appellant use her right to allocution to continue

blaming the victim and maintaining her untenable version of events rejected

by the jury:

             You are guilty, factually and legally in the [c]ourt’s mind,
      and this sentence is to reflect what I believe to be a rather
      heinous act considering the financial circumstances of the victim
      in this case. This was not an individual who can absorb the type



                                     -9-
J-S61044-15


      of money we’re talking about without having significant threats
      to her own welfare and her own ability to care for herself.

          You took $4,000 from someone who just doesn’t have the
      money and doesn’t appear to have any prospects of getting the
      money.

N.T., 2/18/2015, at 11-12. The trial court further explained that it made the

probationary sentences consecutive so that Appellant’s supervision would

last long enough “to insure that restitution is paid in full.”5 Id. at 12.

      We conclude that the trial court’s imposition of consecutive sentences

in light of the particular circumstances of Appellant’s criminal conduct does

not create an aggregate sentence that is excessive on its face.              Thus,

Appellant’s claim does not raise a substantial question that the trial court’s

sentence is the result of an abuse of discretion.

      Therefore, we agree with counsel that Appellant’s issues regarding the

sufficiency of the evidence and the length of her sentence are frivolous.

Moreover, we have conducted “a full examination of the proceedings” and

conclude that “the appeal is in fact wholly frivolous.” Flowers, 113 A.3d at

1248. Accordingly, we affirm the judgment of sentence and grant counsel’s

petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.




5
  As the trial court noted in its opinion, it granted Appellant’s motion to
modify sentence to allow for the early termination of her probation if she
pays restitution in full. Trial Court Opinion, 6/2/2015, at 8.


                                      - 10 -
J-S61044-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/2/2015




                          - 11 -